Name: Council Regulation (EC) No 166/1999 of 22 December 1998 concerning the export of certain ECSC steel products from Romania to the Community for the period 1 January to 31 December 1999 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: European construction;  trade;  transport policy;  trade policy;  Europe;  iron, steel and other metal industries
 Date Published: nan

 EN Official Journal of the European Communities26. 1. 1999 L 19/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 166/1999 of 22 December 1998 concerning the export of certain ECSC steel products from Romania to the Community for the period 1 January to 31 December 1999 (extension of the double-checking system) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, entered into force on 1 February 1995 (1); Whereas the parties decided in Association Council Decision No 5/98 (2) to extend the double-checking system introduced by Decision No 3/97 (3) for the period between 1 January and 31 December 1999; Whereas it is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 84/98 of 19 December 1997 concerning the export of certain ECSC steel products from Romania to the Community for the period 1 January to 31 December 1998 (renewal of the double- checking system) (4), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 84/98 shall continue to apply for the period between 1 January and 31 December 1999, in accordance with the provisions of Association Council Decision No 5/98 between the European Communities and their Member States, of the one part, and Romania, of the other part. In the title, preamble and Article 1(1) and (4) of the Regulation, references to the period 1 January to 31 December 1998 shall be replaced by references to 1 January to 31 December 1999. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1998. For the Council The President C. EINEM (1) OJ L 357, 31. 12. 1994, p. 2. (2) See page 9 of this Official Journal. (3) OJ L 13, 19. 1. 1998, p. 57. (4) OJ L 13, 19. 1. 1998, p. 1.